DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Claims 2, 17, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species I and/or II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07 April 2022. 
Response to Amendment
The Amendment filed 07 April 2022 has been entered. Claims 1-20 remain pending in the application. The Applicant’s amendments to the claims fail to overcome the species restriction mailed previously, therefore, in addition to the Applicant’s withdrawn claims (2, 17, and 20), the Examiner is withdrawing claims 3 and 14 as well as any part of the independent claims drawn to using a Fourier transform since said claims are drawn to species II and/or III. Note, claims 2-3, 14, 17, and 20 are withdrawn from consideration.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
reference character “40” has been used to designate both one of four observation locations (spots) and a frequency multiplexer (see ¶67 of the specification); and 
reference character “36” has been used to designate both a dispersive line spectrometer and a photo detector array (see ¶99 of the specification).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Reference number “44” is shown in figure 5, but is not mentioned in the specification; and 
Reference number “48” is shown in figure 6, but is not mentioned in the specification. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-13, 15-16, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the same Hadamard sequency" and "the same frequency" in lines 7 and 12-13 respectively.  There is insufficient antecedent basis for these limitations in the claim. Also, claim 1 recites the limitation “Hadamard sequency,” it is unclear whether this is meant to say sequence, sequences, or frequency. Claims 4-13 and 15-16 are rejected because of their dependency on claim 1. 
Claim 18 recites the limitation "the same Hadamard sequency" and "the same sinusoidal sinusoidaloidal frequency" in lines 5 and 9-10 respectively.  There is insufficient antecedent basis for these limitations in the claim. Also, claim 18 recites the limitation “Hadamard sequency,” it is unclear whether this is meant to say sequence, sequences, or frequency; and “sinusoidaloidal” should be removed for further clarity. Claim 19 is rejected for its dependency on claim 18. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 11-13, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masumura (USPGPub 20160338592 A1).

Regarding claim 1, Masumura teaches a device for measuring spatially resolved radiation signals, comprising: a spatial modulator (320) configured for a spatially resolved imaging of a plurality of pairs of locations onto a detector (520), said detector (520) being arranged for receiving a signal from said imaging of said plurality of pairs of locations (see figures 2-3, first (S1000) set an area to be measured (having a plurality of different pairs of locations); and see the spatial modulator 320 and detector 520); and a computer (600) configured Hadamard basis illustrated in FIG. 6B may be used to set a modulated area 323 and a non-modulated area 324, or areas 323 and 324 are set as the modulated areas with π phase difference (i.e. inverted) in each other; ¶34, In S2040 to S2060, similar to the above, the speckle contrast C.sub.s is calculated with the pattern of which phase is newly updated (Note, since the Hadamard is used for the pattern, it would be evaluated with the Hadamard), and stored in the memory in the PC 600; and ¶41, The data is evaluated by statistical process on each pixel in the target area of the N image frames. For example, the speckle contrast C.sub.t is calculated among the frames as follows by addressing a certain pixel (x, y) in the target area. (C.sub.t(x,y)=σ.sub.t(x,y)/<I(x,y)>) where σ.sub.t(x, y) and <I(x, y)> are standard deviation and average intensity between captured frames in the pixel (x, y), respectively), 

Regarding claim 4, Masumura teaches the device of claim 1, wherein said modulator (320) is configured as a spatial light modulator (SLM) (see figure 3, SLM 320; and ¶26, The beam size is adjusted based on the effective region of a spatial light modulator 320).

Regarding claim 5, Masumura teaches the device of claim 4, wherein said SLM (320) is configured as a micro-mirror array (DMD) (¶38, The SLM 320 is not limited to the phase modulation SLM, but an amplitude modulation SLM may also be applicable. For example, the SLM may be a LCOS that modulates an amplitude or a digital mirror device (“DMD”)).

Regarding claim 6, Masumura teaches the device of claim 5, wherein said SLM (320) is arranged for receiving light emitted by a light source (210), and wherein said computer (600) is configured for pulse width modulating (PWM) the light impinging onto said SLM (320) (see figure 3, SLM 320 receiving light from light source 210; and ¶26, The light source unit 200 includes a light source 210, and outputs light 110 collimated with a predetermined beam size by the light source unit 200. In an example, the light source 210 is a laser that emits continuous wave (“CW”) light having a constant intensity with time in a range from visible wavelength to near infrared wavelength, such as 400 nm to 1,500 nm. For example, the wavelength may correspond to an absorption spectrum, such as water, fat, protein, oxy-hemoglobin, deoxy-hemoglobin as a main ingredient of the test object 400. Alternatively, the wavelength may be outside of the above range if necessary, and the laser may emit light having an intensity modulated at an arbitrary frequency or pulsed light).

Regarding claim 11, Masumura teaches the device of claim 1, further comprising a light source (210) being arranged for illuminating said spatial modulator (320), wherein said spatial modulator (320) is arranged for emitting light and for transmitting said light to an observation object (400), and wherein said detector (520) is arranged for receiving light emitted by said observation object (400) being imaged onto said detector (520) (see figure 3, light source 210 illuminating SLM 320, which reflects light to the object and then towards  the detector 520).

Regarding claim 12, Masumura teaches the device of claim 11, wherein said spatial modulator (320) is configured as a spatial light modulator (SLM) (see figure 3, SLM 320; and ¶26, The beam size is adjusted based on the effective region of a spatial light modulator 320).

Regarding claim 13, Masumura teaches the device of claim 1, wherein said detector (520) is configured as a photo- detector array (see figure 3, CCD device 520 (i.e. a detector array)).

Regarding claim 18, Masumura teaches a measuring method for a spatially resolved measurement of radiation signals, comprising the steps of: imaging a plurality of pairs of at least two locations using a spatial modulator (320) in a spatially resolved way onto a detector (520) (see figures 2-3, first (S1000) set an area to be measured (having a plurality of different pairs of locations); and see the spatial modulator 320 and detector 520); and Hadamard basis illustrated in FIG. 6B may be used to set a modulated area 323 and a non-modulated area 324, or areas 323 and 324 are set as the modulated areas with π phase difference (i.e. inverted) in each other; ¶34, In S2040 to S2060, similar to the above, the speckle contrast C.sub.s is calculated with the pattern of which phase is newly updated (Note, since the Hadamard is used for the pattern, it would be evaluated with the Hadamard), and stored in the memory in the PC 600).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Masumura (USPGPub 20160338592 A1) in view of Bridge et al. (USPGPub 20140104487 A1).

Regarding claim 7, Masumura teaches the PWM (¶26, The light source unit 200 includes a light source 210, and outputs light 110 collimated with a predetermined beam size by the light source unit 200. In an example, the light source 210 is a laser that emits continuous wave (“CW”) light having a constant intensity with time in a range from visible wavelength to near infrared wavelength, such as 400 nm to 1,500 nm. For example, the wavelength may correspond to an absorption spectrum, such as water, fat, protein, oxy-hemoglobin, deoxy-hemoglobin as a main ingredient of the test object 400. Alternatively, the wavelength may be outside of the above range if necessary, and the laser may emit light having an intensity modulated at an arbitrary frequency or pulsed light). However, Masumura fails to explicitly teach a low-pass filter for suppressing harmonic oscillations generated by said PWM and for generating an analog frequency signal.
	However, Bridge teaches a low-pass filter for suppressing harmonic oscillations generated by said PWM and for generating an analog frequency signal (see figure 19B, a detector receives a sequence of samples in step 1965, and then the samples are filtered using a low-pass filter (note, an analog filter) in step 1970).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masumura to incorporate the teachings of Bridge to further include a low-pass filter because the filtered samples represent variation in the background light level. 

Regarding claim 8, Masumura as modified by Bridge teaches the device of claim 7, wherein said low-pass filter is arranged after said detector (Bridge, see figure 19B, a detector receives a sequence of samples in step 1965, and then the samples are filtered using a low-pass filter (note, an analog filter) in step 1970).

Regarding claim 9, Masumura as modified by Bridge teaches the device of claim 8, wherein an output of said low-pass filter is coupled to said computer via an analog/digital converter (ADC) (Masumura, ¶51, The correlator 550 also performs A/D-conversion of the signal from the photodetector 540, and calculates and outputs the correlation of the obtained digital signal; and Bridge, ¶379, the low-pass filtering is performed in the analog domain on the analog signal I.sub.MLS(t) generated by the light sensing device 130 (before the signal is digitized by the A/D converter)).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Masumura (USPGPub 20160338592 A1) in view of Yacoubian (USPGPub 20120217399 A1).

Regarding claim 10, Masumura teaches an amplifier for amplifying signals received by said detector (¶51, The signal from the photodetector 540 may be amplified by an amplifier). However, Masumura fails to explicitly teach a high-pass filter, said high-pass filter being provided after said amplifier.
	However, Yacoubian teaches a high-pass filter, said high-pass filter being provided after said amplifier (¶127, The signal of the sensor can be amplified using amplifiers 1712A and 1712B, filtered if desired using a low-pass, band-pass or high-pass filters).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masumura to incorporate the teachings of Yacoubian to further include a high-pass filter after the amplifier in order to prevent noise in the amplified data. 

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Masumura (USPGPub 20160338592 A1) in view of Loock et al. (USPGPub 20170052118 A1).

Regarding claim 15, Masumura teaches a spatial modulator (320) and a computer (600). However, Masumura fails to explicitly teach wherein said spatial modulator comprises a plurality of channels, and wherein said computer is configured for assigning a reference signal of a reference location to each detected signal of said pairs of locations.
	However, Loock teaches said spatial modulator comprises a plurality of channels, and wherein said computer is configured for assigning a reference signal of a reference location to each detected signal of said pairs of locations (¶8, both the excitation light and the emitted light are encoded using a spatial light modulator (SLM); ¶35, The excitation light may be spatially dispersed and a sample illuminated with a “rainbow” of colours (i.e. channels) (see paragraphs 35 and 70 for details on what makes a channel); and ¶56, Referring to FIG. 2, in Step 1, since the DMA can only encode binary images in which mirrors can only assume two stable positions, for all Walsh functions (except for the unity function) one-half of the light is directed into a beam dump (i.e., the “rejected” light). However, if a second detector is used to collect the rejected light, a parallel measurement of, e.g., a reference or calibration sample, may be made). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masumura to incorporate the teachings of Loock to further include multiple channels of both detected signals and reference signals in order to correct for noise and calibrate the device. 

Regarding claim 19, Masumura teaches a plurality of observation locations (see figures 2-3, first (S1000) set an area to be measured (having a plurality of different pairs of locations). However, Masumura fails to explicitly teach wherein a signal field with a plurality of observation locations and a reference field with a plurality of reference locations are evaluated, and wherein for performing a zero balancing during a measurement of a plurality of locations with the same frequency, there are switched on or off at least individual observation locations or individual reference locations within said signal field or within said reference field.
	However, Loock teaches wherein a signal field with a plurality of observation locations and a reference field with a plurality of reference locations are evaluated, and wherein for performing a zero balancing during a measurement of a plurality of locations with the same frequency, there are switched on or off at least individual observation locations or individual reference locations within said signal field or within said reference field (¶66, To test the instrument and calibrate the wavelengths the DMA was used to sequentially select each of the 128 wavelength blocks and direct the light to a spectrometer. The total excitation bandwidth was about 200 nm. The rectangular probe provided coverage of substantially the entire excitation spectrum of a sample. The excitation spectrum was then obtained by modulating the DMA using the Walsh functions that constitute a 2.sup.m-element Hadamard matrix with m=3 to 8. The upper limit of m is given by the number of elements of the DMA or SLM. After inverse Hadamard transformation the reconstructed spectrum was obtained and overlaid as dots; and ¶56, Referring to FIG. 2, in Step 1, since the DMA can only encode binary images in which mirrors can only assume two stable positions, for all Walsh functions (except for the unity function) one-half of the light is directed into a beam dump (i.e., the “rejected” light). However, if a second detector is used to collect the rejected light, a parallel measurement of, e.g., a reference or calibration sample, may be made). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masumura to incorporate the teachings of Loock to further include zero balancing in order to calibrate the device efficiently. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Masumura (USPGPub 20160338592 A1) in view of Li et al. (USPGPub 20180234096 A1).

Regarding claim 16, Masumura teaches an amplifier for amplifying signals received by said detector (¶51, The signal from the photodetector 540 may be amplified by an amplifier). However, Masumura fails to explicitly teach an offset current source for suppressing a constant part, said offset current source is arranged between an output of said detector and an input of said amplifier. 
	However, Li teaches an offset current source for suppressing a constant part, said offset current source is arranged between an output of said detector and an input of said amplifier (¶24, a differential transconductance stage, e.g., operational amplifier 240, is to amplify the difference between the common-mode voltage at node 293 and a reference voltage 295 to produce an offset correction current that is fed to TIA input node 292. In other words, the low-pass filter 230 and the operational amplifier 240 may comprise an “offset correction circuit” or “offset cancellation circuit”). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masumura to incorporate the teachings of Li to further include an offset current because if a supply voltage is 1 volt, device 200 may operate with a DC bias of 0.5 volts, and with input currents generating a small peak-to-peak voltage swing at the first stage inverter… [however,] if the DC bias at input node 292 is amplified through the TIA unit 120 without correction, the DC bias may increase from 0.5 volts to 0.7 volts, and so forth, thus driving the second and third inverter stages 224 and 227 into the triode region (Li, ¶24). 

Response to Arguments
Applicant’s arguments filed 07 April 2022 have been fully considered but they are not persuasive. Independent claims 1 and 18 are not generic because the two species (species I drawn to Hadamard and species II drawn to Fourier) are not meant to be used together. See paragraphs 17-19 of the Applicant’s specification, which describe each species as separate ways of processing data. Claims 1 and 18 also use alternative language (either…or) to show separate species embodiments and the second portion of each of these claims is drawn to species II, therefore this limitation is withdrawn from consideration. The Examiner is withdrawing from consideration both claim 3 and 14 because, regarding claim 3, the frequency multiplexer is only mentioned with respect to the Fast Fourier Transform (see figure 5 and ¶67-68); and, regarding claim 14, the spectrometer is only mentioned with respect to the Fast Fourier Transform (see figure 10 and ¶65). Note that the Fourier Transform is only mentioned in species II and III, which were not elected by the applicant. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878                                                                                                                                                                                                        
/JENNIFER D BENNETT/Examiner, Art Unit 2878